Defendant had a new Lincoln Zephyr automobile. There was evidence that, just prior to the accident, he was driving his car 60 miles an hour on a highway 20 feet wide and that the car was swaying all over the road. Defendant was going north, and the car in which plaintiff was a passenger was proceeding in a southerly direction. When defendant was 400 feet away, the driver of plaintiff's car noticed that defendant's car was proceeding at a high speed, swaying over the road, and coming toward them; and therefore drove to the right off the traveled portion of the road onto the shoulder in order to avoid danger. Defendant proceeded right on, crossed the highway to his left at high speed on the wrong side of the highway and collided with the car that was completely off the road. There was evidence that after the accident *Page 407 
there was the odor of alcohol on defendant's breath. Was there any evidence to submit to the jury that defendant was guilty of gross negligence? The trial court ruled that it was a question of fact for the jury. It is impossible to see how he could have done otherwise. There was no error. Judgment should be affirmed.
POTTER, and CHANDLER, JJ., concurred with McALLISTER, JJ.